235 F.3d 410 (8th Cir. 2000)
GEORGE GOFF; PLAINTIFF-APPELLEE,ALLEN LANGLEY, CLASS REPRESENTATIVE; TIM THOMPSON, CLASS REPRESENTATIVE; PLAINTIFFS,v.CHARLES HARPER; RONALD WELDER; JOHN HENRY; GERARDO ACEVEDO, WARDEN; DEFENDANTS-APPELLANTS.GEORGE GOFF; ALLEN LANGLEY, CLASS REPRESENTATIVE; TIM THOMPSON, CLASS REPRESENTATIVE; PLAINTIFFS-APPELLEES,MICHAEL A. BARTNICK; INTERVENOR PLAINTIFF,v.CHARLES HARPER; DEFENDANT-APPELLANT,RONALD WELDER; JOHN HENRY; DEFENDANTS,GERARDO ACEVEDO, WARDEN; JAMES HELLING; PAUL HEDGEPETH, DEPUTY WARDEN; JOHN EMMETT, SECURITY DIRECTOR; JAMES MCKINNEY, DEPUTY DIRECTOR OF CORRECTIONS IN CHARGE FOR INSTITUTIONS FOR THE STATE OF IOWA; DEFENDANTS-APPELLANTS.
Nos. 96-1018, 99-3217
UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT
Submitted: September 13, 2000Filed: December 19, 2000

1
NOTE: THE COURT HAS VACATED THIS OPINION. SEE 272 F.3d 1114.